     Case 2:19-cv-00715-TLN-DMC Document 35 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNELL WATTS,                                      No. 2:19-CV-0715-TLN-DMC-P
12                         Plaintiff,
13            v.                                          ORDER
14    J. ABERNATHY, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for a 60-day extension of time

19   to file a first amended complaint. See ECF No. 34. Good cause appearing therefor, plaintiff’s

20   motion is granted in part. Plaintiff shall file a first amended complaint within 30 days of the date

21   of this order.

22                    IT IS SO ORDERED.

23   Dated: April 29, 2020
                                                              ____________________________________
24                                                            DENNIS M. COTA
25                                                            UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                          1
